ORDER

PER CURIAM.
James Milliner appeals the judgment entered on his conviction for assault of a law enforcement officer in the second degree. He challenges the admission of his taped statements and the sufficiency of the evidence.
We have reviewed the parties’ briefs and the record on appeal and find no reversible error. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).